Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021, has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pei Wu, on September 2, 2021.



Amend the claims as shown below.






1. (Currently amended) A method for inhibiting a programmed cell death route selected from the group consisting of ferroptosis, oxytosis and cellular necroptosis in a subject in need thereof, comprising:

administering

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(II)
or a pharmaceutically acceptable salt and/or solvate thereof, wherein RX represents a (C1-C6)alkyl group and RY represents an aryl-(C1-C6)alkyl group, wherein said subject in need thereof has a disorder selected from the group consisting of trauma in brain, hepatitis, alcoholic and non-alcoholic steatohepatitis, acute pancreatitis and acute tubular necrosis, heart or kidney transplantation, atherosclerosis, bone marrow failure, viral infection, Crohn’s and ulcerative colitis, terminal ileitis,  retinal degenerative disorders, chronic obstructive pulmonary disease, psoriasis, toxic epidermal necrolysis, ischemia reperfusion injury, acute kidney failure, Huntington’s disease, Alzheimer’s disease and Parkinson’s disease. 

2. 	(Cancelled) 

3. 	(Cancelled) 


 
5. 	(Cancelled) 

6.	(Previously Presented) The method according to claim 1, wherein the compound is selected from the following compounds:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,		 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	,	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

and the pharmaceutically acceptable salts and solvates thereof.

7.	(Cancelled) 

8.	(Cancelled) 

9.	(Cancelled) 

10.	(Cancelled) 

11.	(Cancelled) 

12.	(Cancelled)  

13.	(Cancelled)

14.	(Cancelled)

15.	(Cancelled)

16.	(Cancelled) 

17.	(Cancelled) 

18.	(Cancelled)

19.	(Cancelled) 

20.	(Cancelled) 

21.	(Cancelled) 

 1, wherein the disorder is an ischemia reperfusion injury selected from the group consisting of myocardial infarction and stroke.

23.	(Cancelled) 

24.	(Cancelled) 

25.	(New) The method according to claim 1, wherein the retinal degenerative disorder is age-related macular degeneration.

The following is an examiner’s statement of reasons for allowance:
The claimed compounds are free of the prior art.  The prior art indicates that effectuating the claimed mechanisms of inhibiting ferroptosis, oxytosis, and necroptosis will have a beneficial effect in the claimed subject populations.  For example, U.S. Pat. No. 9,586,880 is directed to treating conditions by inhibiting necroptosis, wherein the conditions include, among others, viral infection, Crohn’s disease, ulcerative colitis, ischemic injury, cell death associated with renal failure, head trauma, and others.  Similarly, U.S. Pat. No. 9,725,452 recognizes the broad pathophysiology of inhibiting necroptosis, e.g.  Also see U.S. Pat. No. 10,426,758, directed to inhibiting necroptosis in a subject with atherosclerosis, chronic obstructive pulmonary disease, non-alcoholic steatohepatitis, acute tubular necrosis, and others.  
Claims 1, 6, 22, and 25 are allowed.
Claims 2-5, 7-21, 23, and 24 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628